The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201-1094
Dear Secretary McCuen:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials".
Your question is as follows:
  Whether a person who files a Statement of Financial Interest by January 31, then later that year files as a candidate for elective office is required by A.C.A. 21-8-701 to file an additional Statement of Financial Interest within thirty (30) days of the deadline for filing for the office.
"The Disclosure Act for Lobbyists and State Officials" (A.C.A.21-8-701 et seq.) requires that an individual who is a candidate for elective office file a Statement of Financial Interest, specifically, as a candidate for elective office.  This requirement is not exempted by, nor is it dependent upon, whether the individual has previously filed a Statement of Financial Interest in some other capacity pursuant to the Act.  A candidate for elective office, who has previously filed a Statement of Financial Interest is required to file a second statement within thirty (30) days after the deadline for filing of the office for which he seeks election.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Jack Kearney.